Exhibit 10.27

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT by and among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (the “Company”), AFFINION GROUP, INC., a Delaware corporation and
wholly-owned subsidiary of the Company (“Affinion”) and RICHARD FERNANDES
(“Executive”) (collectively the “Parties”) is made as of January 14, 2011.

WHEREAS, the Parties desire to employ Executive pursuant to the terms,
provisions and conditions set forth in this employment agreement (the
“Agreement”), and effective upon the Closing Date, as defined in the Agreement
and Plan of Merger, dated January 14, 2011 (the “Merger Agreement”) by and
between Affinion Group Holdings, Inc., Affinion Group, Inc., Webloyalty
Holdings, Inc. and certain other parties (the transactions contemplated thereby
the “Transaction”);

WHEREAS, Executive desires to accept his employment on the terms hereinafter set
forth in this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

Section 1. Employment Period.

(a) As of, and contingent upon, the Closing Date (as defined in the Merger
Agreement) of the Transaction (the “Effective Date”), the Companies shall employ
Executive, and Executive shall accept such employment and perform services for
the Companies, upon the terms and conditions set forth in this Agreement.
Notwithstanding anything herein to the contrary, if the Merger Agreement is
terminated, then this Agreement shall be void ab initio.

(b) Subject to earlier termination in accordance with Section 3 of this
Agreement, Executive shall be employed by the Company and Affinion
(collectively, the “Companies”) for a period commencing on the Effective Date
and ending on December 31, 2012 (the “Employment Period”); provided, however,
that the Employment Period shall automatically be renewed for successive one
(1) year periods thereafter unless either the Company or Executive gives at
least ninety (90) days’ written notice of its intention not to renew the
Employment Period. Upon Executive’s termination of employment with the Company
for any reason, Executive shall immediately resign all positions with the
Companies or any of their respective subsidiaries or affiliates, including any
position as a member of the Company’s Board of Directors (the “Board”) and as a
member of the Board of Directors of Affinion (the “Affinion Board”).

Section 2. Terms of Employment.

(a) Position. During the term of Executive’s employment, Executive shall serve
as President of the Company and Affinion and as Chief Executive Officer of
Affinion International Limited. In addition, as of the Effective Date, Executive
is a member of the Board of Directors and the Affinion Board. During the
Employment Period, the Company will nominate Executive

 

1



--------------------------------------------------------------------------------

for election by stockholders as a member of the Board and will use commercially
reasonable efforts to cause the Executive to be so elected. In performing his
duties hereunder, Executive shall report directly to the Board. If reasonably
requested by the Board, Executive hereby agrees to serve (without additional
compensation) as an officer and director of any member of the “Affinion Group”
(as defined in Section 5(a) below).

(b) Duties. During the Employment Period, Executive shall be primarily
responsible for the Company’s management and affairs as directed by the Board,
and have such other, responsibilities, duties and authority that are customary
for his position, subject at all times to the control of the Board, and shall
perform such services as customarily are provided by an executive of a
corporation with his position and such other services consistent with his
position, as shall be assigned to him from time to time by the Board. Executive
agrees to devote all of his business time to the business and affairs of the
Company and to use Executive’s commercially reasonable efforts to perform
faithfully, effectively and efficiently his responsibilities and obligations
hereunder. Notwithstanding the foregoing, nothing herein shall prohibit
Executive from (i) serving on civic or charitable boards or committees and
(ii) managing personal investments, so long as such activities do not materially
interfere with the performance of Executive’s responsibilities hereunder.

(c) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to $425,000.00, less all
applicable withholdings, which shall be paid in accordance with the customary
payroll practices of the Company (as in effect from time to time, the “Annual
Base Salary”). The Annual Base Salary shall be subject to annual review and
increases, and the Annual Base Salary shall not be reduced without Executive’s
consent, unless the reduction is one time only, is related to a broader
compensation reduction that is not limited to Executive, is no greater (in
percentage terms) than that of any other executive officer of the Company and
does not exceed 10% of his Annual Base Salary.

(ii) Bonuses. During the Employment Period, the Company shall establish a bonus
plan for each fiscal year of the Company (each, the “Plan”) pursuant to which
Executive will be eligible to receive an annual bonus (the “Bonus”). The
Compensation Committee of the Board will administer the Plan and at such time as
the Company becomes subject to Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”) establish in advance performance objectives for
each year in accordance with Section 162(m) of the Code. In the event that the
Company achieves the target established in the Plan based on actual performance,
Executive shall receive a Bonus in an amount equal to 125% of Executive’s Annual
Base Salary (“Target Bonus”). Subject to Section 4, Executive will be entitled
to receive the Bonus only upon the Company’s achievement of the specified
performance objectives and if Executive is employed on the last day of the
applicable fiscal year. The Bonus shall become payable in the following fiscal
year on or before March 15 provided that the Compensation Committee certifies
that the Company has achieved the applicable performance objectives and
determines the amount of the bonus that shall be paid to each executive entitled
to receive a bonus for the applicable fiscal year.

 

2



--------------------------------------------------------------------------------

(iii) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Companies to the extent
applicable generally to other senior executives of the Companies (except
severance plans, policies, practices, or programs) subject to the eligibility
criteria set forth therein, as such may be amended or terminated from time to
time.

(iv) Expenses. During the term of Executive’s employment, Executive shall be
entitled to receive reimbursement for all reasonable business expenses incurred
by Executive in performance of his duties hereunder provided that Executive
provides all necessary documentation in accordance with the Companies’ policies.
The Company shall also reimburse Executive for any unreimbursed fees reasonably
incurred by Executive with respect to the attorney Executive has retained to
advise Executive with regard to the negotiation and execution of this Agreement.

Section 3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(g) and 10(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means (i) Executive’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident or health plan covering employees of the
Companies. Executive’s Disability shall be determined by an independent medical
doctor acceptable to both the Company and Executive.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) conviction of a felony or a crime of moral turpitude;
(ii) conduct that constitutes fraud or embezzlement; (iii) willful misconduct or
willful gross neglect; (iv) continued willful failure to substantially perform
his duties as President of the Company and Affinion or as Chief Executive
Officer of Affinion International Limited; or (v) a material breach by Executive
of this Agreement; provided that in the event of a termination pursuant to
clause (iv) or (v), to the extent such failure to perform duties or material
breach is subject to cure, the Company shall have notified Executive in writing
describing such failure to perform duties or material breach and Executive shall
have failed to cure such failure to perform or breach within 30 days after his
receipt of such written notice.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

 

3



--------------------------------------------------------------------------------

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon 30 days’ prior written notice following the
occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Companies without Executive’s consent:
(i) failure of the Company to use its commercially reasonable efforts to cause
Executive to continue to be elected as a member of the Board; (ii) any material
failure of the Companies to fulfill their obligations under this Agreement,
(iii) a material and adverse change to, or a material reduction of, Executive’s
positions, duties and responsibilities to the Companies or the assignment to
Executive of duties that are materially inconsistent with his positions, (iv) a
reduction in Executive’s Annual Base Salary or Target Bonus (excluding any one
time diminution related to a broader compensation reduction that is not limited
to Executive specifically, that is no greater (in percentage terms) than that of
any other executive officer of the Company and that is not more than 10% in the
aggregate or any diminution to which Executive consented) or (v) the relocation
of Executive’s primary office to a location more than 35 miles from the prior
location; provided that any such event shall not constitute Good Reason unless
and until Executive shall have provided the Companies with notice thereof no
later than 90 days following the occurrence of such event and the Companies
shall have failed to remedy such event within 30 days of receipt of such notice.

(e) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon 30 days’ prior written notice.

(f) Termination as a Result of Non-Renewal of the Employment Period by the
Company. The expiration of the Employment Period, and the termination of
Executive’s employment upon the date of such expiration, on account of the
Company giving notice to Executive of its desire not to extend the Employment
Period in accordance with Section 1, shall be treated for purposes of this
Agreement as a termination without Cause pursuant to Section 4(a).

(g) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive, or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive, or the Company hereunder or preclude Executive, or
the Company from asserting such fact or circumstance in enforcing Executive’s,
or the Company’s rights hereunder.

(h) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to

 

4



--------------------------------------------------------------------------------

Section 3(g), as the case may be, (ii) if Executive’s employment is terminated
by reason of death, the date of death, and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration, on account of the Company or Executive giving notice to the
other of its desire not to extend the Employment Period in accordance with
Section 1.

Section 4. Obligations of the Company upon Termination.

(a) With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than sixty (60) days following the Date of Termination in a lump sum to
the extent not previously paid, (A) the Annual Base Salary through the Date of
Termination, and (B) the Bonus earned for any fiscal year ended prior to the
year in which the Date of Termination occurs, provided that Executive was
employed on the last day of such fiscal year (“Accrued Obligations”); and

(ii) After the Date of Termination, the Company will pay Executive, in eight
equal quarterly installments, an amount equal to two times the sum of
Executive’s Annual Base Salary and Target Bonus, such installments to be paid on
the last day of the quarter following the quarter in which the Date of
Termination occurs and on the last day of each of the next seven quarters (the
“Severance Payments”).

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the following severance payments and/or benefits: the Company shall pay
Executive or his legal representatives within sixty (60) days after the Date of
Termination (i) the Accrued Obligations; (ii) a lump sum equal to one times
Executive’s Annual Base Salary; and (iii) the continuation of death or
Disability benefits thereafter in accordance with the terms of such plans of the
Companies then in effect.

Thereafter, the Companies shall have no further obligation to Executive or his
legal representatives other than any indemnification rights they may have under
Section 9.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Companies shall have no further obligations to Executive other than for
payment of the Accrued Obligations and any indemnification rights he may have
pursuant to Section 9.

(d) Separation Agreement and General Release. The Company’s obligations to make
payments under Sections 4(a) and 4(b) are conditioned on Executive’s or his
legal representative’s executing a separation agreement and general release of
claims against the Companies and their respective affiliates (and their
respective officers and directors) in a form substantially similar to that
attached hereto as Exhibit A, subject to changes as maybe warranted to be made
to such release to preserve the intent thereof for changes in applicable laws;
provided,

 

5



--------------------------------------------------------------------------------

that, if Executive should fail to execute (or revokes) such release within 60
days following the Date of Termination, the Company shall not have any
obligation to provide the payments contemplated under this Section 4.

(e) No Mitigation or Offset. Executive shall not be obligated to seek other
employment or to attempt to reduce any amount payable to Executive under this
Section 4. Further, no amount of any payment hereunder shall be reduced by any
compensation earned by Executive as a result of employment by a subsequent
employer or otherwise.

Section 5. Restrictive Covenants.

(a) Non-Solicitation.

(i) During the Employment Period and ending on the third anniversary of the
Executive’s termination of employment with the Company for any reason, Executive
shall not directly or indirectly through another person or entity (A) induce or
attempt to induce any employee of the Companies and their respective affiliates
(collectively, the “Affinion Group”) to leave the employ of the Affinion Group,
or in any way interfere with the relationship between the Affinion Group, on the
one hand, and any employee thereof, on the other hand, or (B) hire any person
who, at any time during the preceding twelve months, was an employee of the
Affinion Group.

(ii) During the Employment Period and ending on the second anniversary of the
Executive’s termination of employment with the Company for any reason, Executive
shall not directly or indirectly through another person or entity induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Affinion Group to cease doing business with the Affinion Group, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Affinion Group, on the
other hand.

(iii) This Section 5(a) embodies the complete agreement and understanding among
the Parties hereto with respect non-solicitation and supersedes any provision in
any other agreement among the Parties in respect of non-solicitation, including,
without limitation, any such provision in the Fernandes Investor Rights
Agreement, dated on or about the date hereof, the Securityholder Rights
Agreement by and among the Company and certain other parties listed thereon,
dated on or about the date hereof, and the Stockholder Agreement among the
Company and certain other parties listed thereon, dated on or about the date
hereof.

(b) Non-Competition. Executive acknowledges that, in the course of his
employment with the Affinion Group, Executive has become familiar, or will
become familiar, with the Affinion Group’s “Confidential Information” and that
such Executive’s services have been and will be of special, unique and
extraordinary value to the Affinion Group. Therefore, Executive agrees that,
during the Employment Period and ending on the second anniversary of Executive’s
termination of employment with the Company for any reason (the “Non-Compete
Period”), Executive shall not, directly or indirectly, engage in any business
that markets, provides, administers or makes available affinity-based membership
programs, affinity-based insurance

 

6



--------------------------------------------------------------------------------

programs, benefit packages as an enhancement to financial institutions or other
customer accounts or loyalty-based programs (whether as of the date hereof or
during the Non-Compete Period), anywhere in the world in which the Affinion
Group is doing business. For purposes of this Section 5(b), the phrase “directly
or indirectly, engage in” shall include any direct or indirect ownership or
profit participation interest in such enterprise, whether as an owner,
stockholder, partner, joint venturer or otherwise, and shall include any direct
or indirect participation in such enterprise as an employee, consultant,
licensor of technology or otherwise; provided, however, that nothing in this
Section 5(b) shall prohibit Executive from being a passive owner of not more
than 5% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Executive has no active participation in the business of such
corporation.

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his employment with the Companies or
at any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company or as required by law or legal process. Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft. Executive
shall deliver to the Company at the termination of his employment with the
Company, or at any time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information or the “Work Product”
(as defined in Section 5(e)(ii)) of the business of the Affinion Group that
Executive may then possess or have under his control.

The Parties agree that, notwithstanding anything to the contrary in any other
agreement among the Parties, Executive’s disclosure or use of Confidential
Information that is directly related to and required by Executive’s performance
in good faith of duties assigned to Executive by the Company, as expressly
permitted by this clause (c), shall be deemed not to be a breach of any
confidentiality provision of such other agreement, including, without
limitation, the Securityholder Rights Agreement by and among the Company and
certain other parties listed thereon, dated on or about the date hereof, or the
Stockholder Agreement among the Company and certain other parties listed
thereon, dated on or about the date hereof.

(d) Proprietary Rights. Executive recognizes that the Affinion Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Affinion Group and Executive in writing. Executive expressly agrees that any
Work Product made or developed by Executive or his agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Affinion Group. Executive further agrees that all Work Product developed
by Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of his employment with the Companies, or involving
the use of the time, materials or other resources of the Affinion Group, shall
be promptly disclosed to the Affinion Group and shall become the exclusive
property of the

 

7



--------------------------------------------------------------------------------

Affinion Group, and Executive shall execute and deliver any and all documents
necessary or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public or in the public domain (but for purposes
of clarity, Confidential Information shall never exclude any such information
that becomes known to the public because of Executive’s unauthorized disclosure)
and that is used, developed or obtained by the Affinion Group in connection with
its business, including, but not limited to, information, observations and data
obtained by Executive while employed by the Affinion Group or any predecessors
thereof concerning (A) the business or affairs of the Affinion Group (or such
predecessors), (B) products or services, (C) fees, costs and pricing structures,
(D) designs, (E) analyses, (F) drawings, photographs and reports, (G) computer
software, including operating systems, applications and program listings,
(H) flow charts, manuals and documentation, (I) databases, (J) accounting and
business methods, (K) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (L) customers and clients and customer or client lists, (M) other
copyrightable works, (N) all production methods, processes, technology and trade
secrets, and (O) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure) prior to the date Executive proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published or otherwise disclosed merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

(ii) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Affinion Group’s actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Companies (including those conceived, developed or
made prior to the date of the Prior Employment Agreement) together with all
patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.

Section 6. Non-Disparagement.

During the period commencing on the Effective Date and continuing until the
third anniversary of the Executive’s termination of employment for any reason,
neither Executive nor his agents, on the one hand, nor the Companies formally,
or their respective senior executives or board of directors, on the other hand,
shall directly or indirectly issue or communicate any public

 

8



--------------------------------------------------------------------------------

statement, or statement likely to become public, that maligns, denigrates or
disparages the other (including, in the case of communications by Executive or
his agents, any of the Companies’ officers, directors or employees). The
foregoing shall not be violated by truthful responses to legal process or
governmental inquiry or by private statements to any of the Companies’ officers,
directors or employees; provided, that in the case of Executive, such statements
are made in the course of carrying out his duties pursuant to this Agreement.

Section 7. Severance Payments. In addition to the foregoing, and not in any way
in limitation of any right or remedy otherwise available to the Affinion Group,
if Executive violates Section 5 or Section 6 hereof in any material respect, any
Severance Payments then or thereafter due from the Company to Executive shall be
terminated immediately and the Company’s obligation to pay and Executive’s right
to receive such Severance Payments shall terminate and be of no further force or
effect.

Section 8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Companies that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(iii) Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

(iv) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v) Executive understands that the Companies will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Companies hereby represent and warrant to Executive that:

(i) the Companies have all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Companies;

 

9



--------------------------------------------------------------------------------

(ii) the execution, delivery and performance of this Agreement by the Companies
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Companies are a party or any judgment, order or decree
to which the Companies are subject;

(iii) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of the
Companies, enforceable in accordance with its terms; and

(iv) the Companies understand that Executive will rely upon the accuracy and
truth of the representations and warranties of the Companies set forth herein
and the Companies consent to such reliance.

Section 9. Indemnification.

The Company shall secure directors’ and officers’ liability insurance for the
benefit of Executive on terms at least equal to those applicable to the other
directors and officers of the Company (which insurance, for Executive, shall
provide for advancement of defense costs) and shall indemnify Executive to the
maximum extent permitted under the General Corporate Law of Delaware.

Section 10. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(b) Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the employment agreement between Executive and
webloyalty.com, inc., dated April 15, 2005 (as amended), the Noncompetition and
Non-Solicitation Agreement between Executive and Webloyalty.com, Inc.

 

10



--------------------------------------------------------------------------------

dated April 15, 2005 and any similar services or restrictive covenant agreement
with webloyalty.com, inc. or its affiliates or their predecessors, but excluding
the Fernandes Investor Rights Agreement, dated on or about the date hereof, the
Securityholder Rights Agreement by and among the Company and certain other
parties listed thereon, dated on or about the date hereof, and the Call
Agreement by and among Affinion Group Holdings, Inc., the Fernandes Family Trust
A Dated June 25, 1999 and certain other parties listed thereon, dated on or
about the date hereof).

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Companies shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Companies and their respective successors and assigns. The Companies will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Companies to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Companies would be required
to perform it if no such succession had taken place and shall not assign this
Agreement, other than to any such successor, without Executive’s prior written
consent. As used in this Agreement, “Companies” shall mean the Companies as
hereinbefore defined and any successor to their business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

11



--------------------------------------------------------------------------------

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Companies of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all Parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or his costs and expenses in any such
arbitration and one-half of the arbitrator’s fees and costs; provided, however,
that the arbitrator shall have the discretion to award the prevailing party
reimbursement of its or his reasonable attorney’s fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Companies and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

 

12



--------------------------------------------------------------------------------

If to the Companies, to:

Affinion Group Holdings, Inc.

100 Connecticut Avenue

Norwalk, CT 06850

Facsimile: (203) 956-1206

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Facsimile: (212) 872-1002

Attention: Adam Weinstein, Esq.

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h) Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of the
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(l) Code Section 409A. If and only to the extent that any payment or benefit
under this Agreement, is determined to constitute “non-qualified deferred
compensation” subject to Code Section 409A, then it is intended that such
non-qualified deferred compensation be administered and paid in order to comply
with all of the rules of Code Section 409A, and notwithstanding anything in this
Agreement to the contrary: (i) if such payment or benefit is described in
Section 4, such payment or benefit shall be made or provided to Executive only
upon or with reference to a “separation from service” as defined for purposes of
Code Section 409A under Treasury Regulation 1.409A-1(h) including the default
presumptions thereunder, and (ii) if Executive is a “specified employee” (within
the meaning of Code Section 409A(a)(2)(B)(i) of the Code, as reasonably
determined by the Company) on the Date of Termination and, to the extent the

 

13



--------------------------------------------------------------------------------

Company reasonably determines that an amount or other benefit that is payable
under this Agreement on account of Executive’s separation from service (other
than as a result of Executive’s death) fails to qualify for any of the
exemptions from the definition of nonqualified deferred compensation available
under Section 1.409A-1(b) of the Treasury Regulations and constitutes
nonqualified deferred compensation that will subject Executive to “additional
tax” under Code Section 409A(a)(1)(B) with respect to the payment of such amount
or the provision of such benefit if paid or provided at the time specified in
this Agreement, then the payment or provision thereof shall be postponed to the
first business day after the six-month anniversary of the date of Executive’s
separation from service or, if earlier, the date of Executive’s death (the
“Delayed Payment Date”). In the event that this Section 10(1) requires a delay
of any payments, such payments shall be accumulated and paid in a single lump
sum on the Delayed Payment Date. If Executive is entitled to a payment within a
period following an event as permitted by Section 409A of the Code, Executive
will have no right to designate the taxable year of payment. If the sixty
(60) day period following the Date of Termination spans two taxable years, any
payments described in Section 4(a) or Section 4(b) that are required to be made
during such period, shall be made in the later taxable year.

(m) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

AFFINION GROUP HOLDINGS, INC. By:   /s/ Nathaniel J. Lipman  

Name: Nathaniel J. Lipman

Title: Chief Executive Officer

 

AFFINION GROUP, INC. By:   /s/ Nathaniel J. Lipman  

Name: Nathaniel J. Lipman

Title: Chief Executive Officer

 

RICHARD FERNANDES Signature:   /s/ Richard Fernandes  

 

[Signature Page to Fernandes Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. Termination of Employment. Richard Fernandes (“Executive”) acknowledges that
his last day of employment with Affinion Group Holdings, Inc. (together with
Affinion Group, Inc., the “Company”) is                              (the
“Termination Date”).

2. Full Release. For the consideration set forth in the Employment Agreement, by
and between the Company and Executive, dated as of January 14, 2011 (the
“Employment Agreement”) and for other fair and valuable consideration therefore,
Executive, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter collectively referred to as the “Releasors”), hereby fully
releases and discharges the Company, its parents, subsidiaries, affiliates,
insurers, successors, and assigns, and their respective officers, directors,
employees, and agents (all such persons, firms, corporations and entities being
deemed beneficiaries hereof and are referred to herein as the “Company
Entities”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands of whatsoever character, whether
or not known, suspected or claimed, which the Releasors have, from the beginning
of time through the date of this General Release, against the Company Entities
arising out of or in any way related to Executive’s employment or termination of
his employment; provided, however, that this shall not be a release with respect
to any claims Executive may have in his capacity as a shareholder of the Company
including without limitation, claims under the Stockholder Agreement, dated
January 14, 2011, among the Company and the holders party thereto; the
Registration Rights Agreement, dated January 14, 2011, among the Company and the
holders party thereto; the Warrant, dated January 14, 2011; and the Company’s
Charter and the By-Laws, or with respect to any amounts and benefits owed to
Executive pursuant to the Employment Agreement upon termination of employment,
employee benefit plans of the Company, or Executive’s right to indemnification
and directors and officers insurance as provided in Section 9 of the Employment
Agreement.

3. Waiver of Rights Under Other Statutes. Executive understands that this
General Release waives all claims and rights Executive may have under certain
federal, state and local statutory and regulatory laws, as each may be amended
from time to time, including but not limited to, the Age Discrimination in
Employment Act (including the Older Workers Benefit Protection Act) (“ADEA”),
Title VII of the Civil Rights Act; the Employee Retirement Income Security Act
of 1974; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans with
Disabilities Act; the Worker Adjustment and Retraining Notification Act; the
Connecticut Fair Employment Practices Act; and all other statutes, regulations,
common law, and other laws in any and all jurisdictions (including, but not
limited to, Connecticut) that in any way relate to Executive’s employment or the
termination of his employment.

4. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this General Release. This General Release is
executed by Executive without reliance on any representation by Company or any
of its agents. Executive states that that he is fully competent to manage his
business affairs and understands that he may be waiving legal rights by signing
this General Release. Executive hereby acknowledges that he has

 

- 1 -



--------------------------------------------------------------------------------

carefully read this General Release and has had the opportunity to thoroughly
discuss the terms of this General Release with legal counsel of his choosing.
Executive hereby acknowledges that he fully understands the terms of this
General Release and its final and binding effect and that he affixes his
signature hereto voluntarily and of his own free will.

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this General Release, and the release contained herein, waives all of his claims
and rights under the ADEA. The waiver of Executive’s rights under the ADEA does
not extend to claims or rights that might arise after the date this General
Release is executed. The monies to be paid to Executive are in addition to any
sums to which Executive would be entitled without signing this General Release.
For a period of seven (7) days following execution of this General Release,
Executive may revoke the terms of this General Release by a written document
received by the General Counsel of the Company no later than 11:59 p.m. of the
seventh day following Executive’s execution of this General Release. This
General Release will not be effective until said revocation period has expired.
Executive acknowledges that he has been given up to [21/45]1 days to decide
whether to sign this General Release. Executive has been advised to consult with
an attorney prior to executing this General Release and has been given a full
and fair opportunity to do so.

6. Miscellaneous.

(a) This General Release shall be governed in all respects by the laws of the
State of Connecticut without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this General Release
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this General Release is held to be excessively broad as to duration, scope,
activity or subject, such provisions will be construed by limiting and reducing
them so as to be enforceable to the maximum extent compatible with applicable
law.

(c) This General Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(d) The paragraph headings used in this General Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this General Release.

(e) This General Release and the Employment Agreement represent the entire
agreement between the parties with respect to the subject matter hereto and may
not be amended except in a writing signed by the Company and Executive. If any
dispute should arise under this General Release, it shall be settled in
accordance with the terms of the Employment Agreement.

 

 

1

Insert 45 days in the event of a layoff of two or more employees.

 

- 2 -



--------------------------------------------------------------------------------

(f) This General Release shall be binding on the executors, heirs,
administrators, successors and assigns of Executive and the successors and
assigns of Company and shall inure to the benefit of the respective executors,
heirs, administrators, successors and assigns of the Company Entities and the
Releasors.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this General Release on
this          day of                     .

 

AFFINION GROUP HOLDINGS, INC. By:      

Name:

Title:

 

AFFINION GROUP, INC. By:      

Name:

Title:

 

RICHARD FERNANDES Signature:      

 

- 4 -